Citation Nr: 0212292	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  96-51 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for a soft tissue 
sarcoma, claimed as due to exposure to Agent Orange.

2. Entitlement to service connection for peripheral 
neuropathy, claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from September 1967 
to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In December 1996, the veteran's claims 
file was transferred to the VARO in Huntington, West 
Virginia.  In February 1998, the Board remanded the veteran's 
claims to the RO for further evidentiary development.


FINDINGS OF FACT

1. The preponderance of the objective and probative medical 
evidence of record is against a finding that the veteran 
currently has a soft tissue sarcoma.

2. A preponderance of the objective and probative medical 
evidence of record is against a finding that the veteran 
currently has peripheral neuropathy.


CONCLUSIONS OF LAW

1. A soft tissue carcoma was not incurred in service or 
aggravated by service, and may not be presumed to have 
been incurred in service or to have resulted from 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1137, 5107, 7104 (West 1991 & Supp. 2001); 
Pub. L. No. 106, 475, § 4, 114 Stat. 2096, 2098-99 (2000) 
(to be codified at 38 U.S.C.A. § 51107(b)); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620, 
45,630-632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).


2. Peripheral neuropathy was not incurred in service or 
aggravated by service, and may not be presumed to have 
been incurred in service or to have resulted from 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1137, 5107, 7104 (West 1991 & Supp. 2001); 
Pub. L. No. 106, 475, § 4, 114 Stat. 2096, 2098-99 (2000) 
(to be codified at 38 U.S.C.A. § 51107(b)); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620, 
45,630-632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

When he was examined for enlistment into service, in August 
1967, the veteran's upper and lower extremities and 
neurologic system were normal and he was found qualified for 
active service.  His service medical records contain no 
reference to complaints or diagnosis of, or treatment for, a 
soft tissue sarcoma or peripheral neuropathy.  The records 
reflect that the veteran sustained a shell fragment wound to 
the left arm.  When examined for separation from service in 
March 1969, his upper and lower extremities and neurologic 
system were normal, and there was no reference to a soft 
tissue sarcoma.

The veteran's service records demonstrate that he served in 
the Republic of Vietnam during the Vietnam Era, and his 
awards and decorations include the Purple Heart Medal.

Post service, private and VA medical records and examination 
reports, dated from 1970 to 2000, are associated with the 
claims files.  The medical records are essentially negative 
for diagnosis of a soft tissue sarcoma.


VA examined the veteran in March 1970.  He complained of 
having little strength in his left arm, and general medical 
examination findings were essentially negative.  According to 
an orthopedic examination report, dated at that time, the 
pertinent diagnosis was residuals of a shell fragment wound, 
left forearm, with removal of fragment, with residual muscle 
herniation at the site of removal.

According to a November 1993 VA orthopedic clinic record, the 
veteran had an extensive area of loss of muscle mass in his 
left forearm and complained of diminished strength in the 
left upper extremity (he was noted to be left-handed) which 
interfered with his work as an electrician.  A consultation 
report indicates that an electromyography (EMG) showed mild 
proximal myopathy and mild distal neuropathy.

In December 1993, the veteran was seen in the VA clinic for 
possible Agent Orange exposure.  The pertinent assessment was 
proximal muscle weakness of unknown etiology.  According to 
the Agent Orange protocol examination report prepared at that 
time, the veteran gave a history of arm and leg weakness that 
started ten years earlier.  His arms, hands, and knee 
(proximal muscles) fell asleep and upper and lower extremity 
weakness was noted.  On examination, left arm and calf 
deformities were noted and his left-hand grasp was weaker 
than the right hand.  The veteran was able to heel-toe 
ambulate.

According to an April 1994 VA consultation report, the 
veteran was referred for an EMG study after his Agent Orange 
examination.  The EMG report showed no active denervation 
signs, and the clinical impression was mild distal sensory 
neuropathy and mild proximal myopathy.

A June 1994 VA neurology progress note assessed "no clinical 
symptoms of significant peripheral neuropathy."  The record 
entry further indicates that an EMG report was reviewed and 
showed no symptoms of significant abnormality.


A July 1994 VA radiology report of a computer tomography (CT) 
scan of the veteran's lumbar spine showed a mild multilevel 
congenital canal stenosis and a bulging annulus at L2-L3 and 
L4-L5, with no evidence of a frank herniated disc.  Bilateral 
spondylolysis at L4-L5 was noted.

In October 1995, the veteran was seen in the VA neurology 
clinic.  The assessment was of a young male with an unknown 
etiology for neuropathy/myopathy with a "possibility" of 
Agent Orange syndrome.

In January 1996, the veteran underwent another VA 
examination.  According to the examination report, since 
discharge he had been treated for "suspect sarcoma".  The 
veteran complained of progressively worsening bilateral arm 
and leg weakness with increased atrophy in the upper 
extremity muscles.  He also had double vision and stomach 
pains.  Objectively, he had a limping gait and weakness in 
the large muscle groups in the arms and legs.  He had double 
vision, and there was atrophy of the upper arms and upper 
legs.  His lower legs showed mild atrophy.  Diagnoses 
included mild sensory neuropathy, proximal muscle myopathy 
(mild), "Suspect multiple sclerosis" and "Question of 
sarcoma or specific myopathy of the peripheral muscles."

A February 1996 private magnetic resonance image (MRI) report 
of the veteran's brain showed no abnormal signal detected in 
the gray or white matter, and right maxillary sinus disease.

February 1996 VA clinical records reflect lower extremity 
neuropathy/myopathy secondary to possible Agent Orange 
exposure, and that the veteran was seen in the neurology 
clinic.  Leg weakness was noted, and he said he had 
experienced myalgias for fifteen years.  The veteran 
complained of pain, weakness, tingling, numbness, 
posteriorly, for ten to fifteen years.  He had bilateral 
upper extremity tingling and numbness, with atrophy of the 
upper and lower extremities.  A June 1996 VA clinical record 
reflects a past medical history of neuropathy possibly 
secondary to Agent Orange and an assessment of peripheral 
neuropathy.

In his substantive appeal received in August 1996, the 
veteran stated that he did not have multiple sclerosis, so 
his condition must have a direct correlation with his 
exposure to defoliants.  The veteran also submitted an 
undated newspaper article regarding the extension of benefits 
to veterans who were exposed to Agent Orange and contracted 
certain diseases, including peripheral neuropathy.

VA outpatient records dated from October 1996 to January 1997 
indicate that, in October, the veteran was seen with 
complaints of leg weakness and had a history of Agent Orange 
exposure.  He was referred to the neurology clinic to rule 
out an assessment of peripheral neuropathy due to Agent 
Orange exposure.  A November entry regarding post-traumatic 
stress disorder indicates that the veteran said a recent MRI 
had shown he had multiple sclerosis, and he gave a "Long" 
history of perinephrial neuropathy and visual problems.  It 
was noted that he had ataxia, gave a history of alcohol 
dependence in the past, and said he drank a couple of beers 
on the weekends.  A December 1996 record indicates that the 
veteran reported marginal increase in generalized pain.  It 
was noted that the veteran's MRI was viewed by the radiology 
service, and he was referred for a MRI of the cervical and 
thoracic spine to further work up a possibility of multiple 
sclerosis.  It was noted that the veteran "continu[ed] 
with" complaints of an unsteady gait, blurred vision and 
"peripheral neuropathy".  In January 1997, the veteran 
continued to complain of bilateral leg and back pain and 
generalized body ache that restricted his activity.  

In January 1997, the veteran underwent a VA examination for 
post-traumatic stress disorder.  He complained of muscle 
weakness and weakness due to sensory neuropathy of his upper 
and lower extremities of unknown etiology.  Poor muscle 
control was noted.

In a July 1997 written statement, the veteran indicated that 
he had requested a muscle biopsy to "eliminate the twenty-
three connective tissue or cancer diseases listed under soft 
tissue sarcoma."

Pursuant to the Board's February 1998 remand, the veteran 
underwent a VA peripheral nerve examination in May 1998.  
According to the examination report, the examiner indicated 
that his medical records were not available for review.  
However, it was noted that the veteran brought a number of 
his own medical records to the examination.  He reported 
problems with muscle pains and weakness for the past twenty 
years that he believed were due to Agent Orange exposure.  He 
described gradually increased loss of arm and leg strength.  
He had severe pain in his arms and legs that he described as 
a "muscle ache".  He also had constant muscle ache in his 
buttocks that moved to his legs and arms.  The veteran 
reported upper and lower extremity numbness and tingling.  He 
said that EMG reports supported his case, but that he had 
neglected to bring them, and that his most recent EMG was in 
August 1997.  He said he had a MRI of his head to detect 
whether he had multiple sclerosis, but was unclear what it 
showed.  

On clinical evaluation, the veteran's mental status was 
normal, as was his cranial nerve examination.  There was no 
evidence of optic atrophy, nystagmus, or intranuclear 
ophthalmoplegia.  He had giveaway weakness in all muscles 
tested in the upper and lower extremities.  His tone was 
normal, there was no evidence of fasciculation, and there was 
no definite atrophy visualized.  Sensory examination showed 
intact vibration, sensation, and position sense.  The veteran 
said he had decreased response to pinprick in all extremities 
tested.  Deep tendon reflexes were noted.  There was full 
range of active and passive motion.  The VA examiner found 
"no evidence to suggest the veteran has peripheral 
neuropathy."  According to the physician, the presence of 
reflexes essentially eliminated the chance that the veteran 
had peripheral neuropathy.  The VA doctor stated that there 
was also no evidence of multiple sclerosis in this patient.  
The physician said that the veteran had "brisk" reflexes 
but no abnormal signs to suggest multiple sclerosis.  There 
were also no abnormal cranial nerve findings, as usually seen 
with multiple sclerosis.  The veteran also had no evidence of 
sarcoma.  The etiology of his weakness was unclear to the 
examiner, who thought that possibly a review of his EMG and 
MRI would be helpful.  The VA examiner stated that the 
veteran did not have peripheral neuropathy or multiple 
sclerosis, as evidenced by the current clinical findings.

In an Addendum apparently prepared in June 1998, the May 1998 
VA examiner indicated that the veteran had submitted 
additional medical information, including the February 1996 
MRI report noted above.  The examiner stated that the MRI 
report was not thought to be consistent with multiple 
sclerosis.  The doctor also reviewed the April 1994 EMG 
report, which showed no active denervation and diagnosed mild 
distal sensory neuropathy and a mild proximal myopathy.  It 
was noted that, when seen in the neurology clinic in October 
1995, the veteran had active intact ankle reflexes and was 
thought to have a mild neuropathy.

In April 2000, the May 1998 VA examiner responded to the RO's 
request to review the veteran's medical records and confirm 
the previously provided medical opinion.  The physician 
indicated that, after review of the medical records, the 
earlier medical opinion was still believed to be correct.  
The VA medical specialist said that the final diagnosis was 
that there was "no evidence to suggest the [v]eteran has 
peripheral neuropathy.  The presence of reflexes essentially 
eliminates the chance that the [v]eteran has peripheral 
neuropathy.  There is also no evidence of multiple sclerosis 
in this patient.  The [v]eteran does have brisk reflexes, but 
he has no abnormal signs to suggest multiple sclerosis.  He 
also has no abnormal cranial nerve findings which is usually 
seen with multiple sclerosis.  The [v]eteran also has no 
evidence of sarcoma."  The VA physician concluded that the 
veteran did not have peripheral neuropathy or multiple 
sclerosis, as evidenced by the clinical examination, and that 
additional neurological examination was unnecessary.  

Also in April 2000, the veteran underwent a VA general 
medical examination.  According to the examination report, 
his medical records were not available for review, but the 
examiner reviewed the May 1998 VA examination report.  The 
veteran's main symptoms were muscle pain and weakness, and he 
believed his symptoms started after exposure to Agent Orange 
in service.  He said in 1993 he was diagnosed with peripheral 
neuropathy and, in 1995, with neuropathy and myopathy of 
unknown etiology.  Agent Orange was contemplated at that 
time.  It was noted that, in January 1996, the question of 
multiple sclerosis and sarcoma arose and an MRI of the head 
was taken, but the veteran was unclear as to what it showed.  
The veteran currently complained of loss of muscle strength 
and transient stabbing pain on the right side of his head.  
He denied diplopia, vision loss, and seizures.  

On examination, the veteran had normal posture and gait and 
there was no joint swelling, deformity, or tenderness.  There 
was normal range of motion of the peripheral joints of the 
upper and lower extremities and the cervical, thoracic, and 
lumbar spine.  Neurological examination findings indicated 
that the cranial nerve testing and coordination were normal.  
Muscle strength of the right upper extremity was almost 
normal (4/5), and on the left was 3/5.  Lower extremity 
muscle strength on the right and left was essentially normal 
(4/5).  There was no muscle atrophy.  Position and vibration 
sense were present, and sensation to touch pressure and 
temperature were normal.  Deep tendon reflexes were present 
and symmetrical.  After review of diagnostic studies, 
laboratory test results and clinical findings, the pertinent 
diagnosis was autoimmune disorder.

II.  Analysis

A.  Veterans Claims Assistance Act

The appellant has requested service connection for a soft 
tissue sarcoma and peripheral neuropathy, claimed as due to 
exposure to Agent Orange.  Before addressing these issues, 
the Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C. §§ 5100-5103A, 5106-7 (West Supp. 2001)), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi,  No. 00-156 (U.S. 
Vet. App. July 10, 2002) (per curiam) (holding that a remand 
for the Board to consider the matters on appeal in light of 
the VCAA sections codified at sections 5102, 5103 and 5103A 
is not required).  But see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that provisions of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to an attempt to 
reopen a claim by submitting new and material evidence, 
pursuant to 38 U.S.C. § 5108).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The extensive VA examinations obtained in January 
1996, May 1998, and April 2000 fulfill these criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statements of the case 
(SSOC's), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and the SOC and SSOC's issued by the RO 
clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)). Further, in an 
April 2002 letter, the RO advised the veteran of the Veterans 
Claims Assistance Act and the new duty-to-assist regulations.  
A copy of that letter was also sent to the veteran's 
accredited service representative.  See Quartuccio v. 
Principi,16 Vet. App, 183, 187 (2002) (noting that VA must 
advise claimants as to the evidentiary development 
requirements of the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal. 

Further, the Act also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  VCAA § 3(a) (codified at 38 U.S.C. 
5103A(d)).  Aas previously noted, the VA medical examinations 
performed in January 1996, May 1998, and April 2000 that are 
described above satisfied this obligation.  Thus, the Board 
is satisfied that all relevant facts have been properly and 
sufficiently developed, and that the appellant will not be 
prejudiced by our proceeding to a decision on the basis of 
the evidence currently of record regarding his claims for 
service connection for a soft tissue sarcoma and peripheral 
neuropathy as due to exposure to Agent Orange.

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claims pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Analysis

Under 38 U.S.C.A. § 1110, a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Even if there is no record of an organic neurologic disease 
or certain cancers in service, the incurrence of certain 
types of these conditions coincident with service will be 
presumed if manifest to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

Malignant tumors shall be granted service connection although 
not otherwise established as incurred in service if 
manifested to a compensable degree within one year following 
service in a period of war or following peacetime service on 
or after January 1, 1947, provided the rebuttable presumption 
provisions of section 3.307 are also satisfied.  38 C.F.R. § 
3.309.

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  It is clear that "[t]he 
regulations regarding service connection do not require that 
a veteran must establish service connection through medical 
records alone."  Triplette v. Principi, 4 Vet. App. 45, 49 
(1993), citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  It is equally clear, however, that the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

With respect to the claim that the veteran has disabilities 
which are due to exposure to Agent Orange in service, the 
Board notes that the specific statute pertaining to claimed 
exposure to Agent Orange is 38 U.S.C.A. § 1116.  Regulations 
issued pursuant thereto provide that, if a veteran who served 
on active duty in Vietnam during the Vietnam era develops one 
of the diseases which is presumed to have resulted from 
exposure to herbicides, the veteran is presumed to have been 
exposed to Agent Orange or similar herbicide.  See McCartt v. 
West, 12 Vet. App. 164 (1999).  These regulations also 
stipulate the diseases for which service connection may be 
presumed due to an association with exposure to herbicide 
agents.  The specified diseases are chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma; dermatofibrosarcoma protuberans; 
malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

Presumptive service connection may not be established under 
38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed 
in 38 C.F.R. 3.309(e) as being associated with herbicide 
exposure, if the cancer developed as the result of metastasis 
of a cancer that is not associated with herbicide exposure.  
VAOPGCPREC 18-97 (May 2, 1997). 

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation which had been in effect since July 2001); 
and provided a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era, not 
just those who have a disease on the presumptive list 
provided in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) 
(reversing the Court's holding in McCartt, supra).  These 
statutory provisions became effective on the date of 
enactment, December 27, 2001.  As the new provision is 
liberalizing, it is applicable to the issues on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  


The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999).  

Moreover, pursuant to the statutes cited above, a great 
amount of scientific effort, over a number of years, has been 
exerted in research and analysis of the Agent Orange issue.  
See the Agent Orange Act of 1991, supra, at section 3, which 
mandated that the National Academy of Sciences (NAS) "review 
and evaluate the available scientific evidence regarding 
associations between diseases and exposure to dioxin and 
other chemical compounds in herbicides."  The NAS issued a 
report entitled Veterans and Agent Orange: Health Effects of 
Herbicides Used in Vietnam, in 1993, which found that a 
relationship existed between exposure to herbicidal agents 
and the development of only certain diseases.  See 59 Fed. 
Reg. at 342 (1994).  That NAS review was relied upon in the 
Secretary's determination that there is no positive 
association between exposure to herbicides and any disorder 
not listed in the governing regulations.  Id.

Subsequent reports have been issued by the NAS.  See Veterans 
and Agent Orange: Update 1996; Veterans and Agent Orange, 
Update 1998; Veterans and Agent Orange: Herbicide/Dioxin 
Exposure and Type 2 Diabetes (2000); and Veterans and Agent 
Orange, Update 2000.  Moreover, the Secretary of Veterans 
Affairs has recently announced, based upon the NAS study 
results, that no other conditions are currently to be added 
to those which have been previously determined to be related 
to herbicide exposure.  See Notice, 67 Fed. Reg. 42,600-608 
(June 24, 2002).

The Board is aware that, when we rely upon evidence developed 
or obtained after the most recent statement of the case or 
supplemental statement of the case (SSOC), the claimant must 
be provided adequate notice of our intention to use such 
evidence and given an opportunity to respond.  See Hilkert v. 
West, 12 Vet.App. 145, 151 (1999), citing Thurber v. Brown, 5 
Vet.App. 119, 122 (1993).  But see 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002), amending 38 C.F.R. § 19.31 to provide that 
an SSOC is not always required after the Board receives new 
evidence.  In any event, however, in the present case, we 
have not relied in any way upon the recent NAS publications 
on Agent Orange, or the recent VA Notice.  We have merely 
referred to them for informational purposes.  Under the 
process prescribed by law, the Secretary may, at some time in 
the future, take action to amend VA's regulations with regard 
to herbicide exposure.  The present case, however, must be, 
and has been, decided under current law.

1.  Service Connection for Soft Tissue Sarcoma

The veteran has contended that service connection should be 
granted for a soft tissue sarcoma, as due to exposure to 
Agent Orange.  The record demonstrates that no sarcoma was 
found in service or on separation from service.  Moreover, on 
VA examinations after the veteran's separation from service, 
there was no showing that the veteran had a soft tissue 
sarcoma.  In fact, in May 1998, a VA examiner stated that the 
veteran did not have evidence of sarcoma and, after reviewing 
the veteran's medical records in April 2000, confirmed that 
the medical opinion was correct.  Furthermore, the veteran 
has submitted no evidence to show that he currently has a 
soft tissue sarcoma.  In short, no medical opinion or other 
medical evidence showing that the veteran currently has soft 
tissue sarcoma has been presented.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Routen, supra.

2.  Service Connection for Peripheral Neuropathy

For purposes of 38 C.F.R. § 3.309, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2 (2001).

The veteran has contended that service connection should be 
granted for peripheral neuropathy as due to exposure to Agent 
Orange.  The record demonstrates that there was no neurologic 
disorder in service or upon separation from service.  While 
an October 1995 VA clinical record indicates a 
"possibility" of Agent Orange syndrome, active intact ankle 
reflexes were present, and the veteran was thought to have a 
mild neuropathy.  A June 1996 VA clinical record includes an 
assessment of peripheral neuropathy, but in his August 1996 
substantive appeal the veteran stated that he knew he did not 
have multiple sclerosis and, more importantly, in May 1998, a 
VA peripheral nerve examiner concluded that the veteran did 
not have multiple sclerosis or peripheral neuropathy.  In 
fact, in an April 2000 opinion, that VA physician reviewed 
the veteran's medical records and confirmed that the veteran 
did not have peripheral neuropathy or multiple sclerosis.  
Moreover, findings of a VA general medical examination later 
that month were also not indicative of peripheral neuropathy 
or multiple sclerosis.  Furthermore, the veteran has 
submitted no evidence to show that he currently has 
peripheral neuropathy.  In short, no medical opinion or other 
medical evidence showing that the veteran currently has 
peripheral neuropathy has been presented.  Rabideau, supra.

Further, if the veteran were to have a current diagnosis of 
peripheral neuropathy, he would not be able to benefit from 
the presumption of service connection, because the 
regulation, cited above, specifies that the condition must 
have resolved within two years after onset.

In addition, although the evidence shows that the veteran 
currently has some upper and lower extremity weakness, no 
competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that his 
upper and lower extremities were normal on separation from 
service, and the first post-service evidence of record of 
myopathy and neuropathy is from 1993, more than twenty four 
years after his separation from service.  In short, no 
medical opinion or other medical evidence relating the 
veteran's proximal myopathy and distal neuropathy to service 
or any incident of service has been presented.

In support of his claim, the veteran points to the October 
1995 and June 1996 VA clinical records that assessed 
neuropathy possibly due to Agent Orange exposure and 
peripheral neuropathy.  However, service connection may not 
be predicated on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (2001); see Perman v. Brown, 
5 Vet. App. 237, 241 (1993) (an examining physician's opinion 
to the effect that he cannot give a "yes" or "no" answer 
to the question of whether there is a causal relationship 
between one disorder and another is "non-evidence"); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran may have been having some symptoms of 
multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by in-service events is 
insufficient to establish service connection); Utendahl v. 
Derwinski, 1 Vet. App. 530, 531 (1991) (medical treatise 
submitted by an appellant that only raises the possibility 
that there may be some relationship between one disorder and 
another does not show a direct causal relationship between 
the two disorders). See also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996) (on claim to reopen a service connection 
claim, statement from physician about possibility of link 
between chest trauma and restrictive lung disease was too 
general and inconclusive to constitute material evidence to 
reopen).

Although, on an initial review, the June 1996 VA clinical 
record may appear to support the veteran's claim, a close 
reading shows that it does not.  The assessment is both 
equivocal and speculative and, at most, does little more than 
propose that the veteran has peripheral neuropathy possibly 
related to his exposure to Agent Orange in service.  The 
examiner did not factually establish or explain the sequence 
of medical causation using the facts applicable in the 
veteran's case.  Such speculation is not legally sufficient 
to establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. at 230; Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Furthermore, the October 1995 VA record reported 
intact ankle reflexes, and the veteran was thought to have a 
mild neuropathy, as noted above by the May 1998 VA examiner.

The Board attaches greater probative weight to the May 1998 
VA examiner's opinion with the June 1998 and April 2000 
Addenda.  First, the recent VA peripheral nerve examiner 
indicated that the veteran's medical records were reviewed, 
the 1996 VA clinical examiner did not indicate the veteran's 
records were reviewed or that the clinical examiner was a 
peripheral nerve specialist and, in fact, the record 
indicates that, in February and June 1996, the veteran was 
seen in the general medicine clinic.  Second, the medical 
evidence of record supports the recent VA physician's 
conclusions.  The record has documented a long history of 
negative medical tests and clinical findings for peripheral 
neuropathy, including the 1993 and 1994 EMG studies and the 
1996 MRI.  Further, as set forth above, in 1998 and 2000, VA 
doctors noted that the veteran had normal range of motion 
and, more importantly, had reflexes that essentially 
eliminated the chance of his having peripheral neuropathy.

As noted in a number of cases cited above, the veteran, as a 
layman, is competent to provide evidence of symptomatology, 
but is not capable of opining on matters requiring medical 
knowledge, such as diagnosis and causation of symptoms.

3.  Summary

Accordingly, as it has not been shown that the veteran has a 
soft tissue sarcoma or peripheral neuropathy related to 
service, including exposure to Agent Orange or other 
herbicide, service connection for a soft tissue sarcoma and 
peripheral neuropathy, as due to exposure to Agent Orange 
must be denied.  The Board has considered the doctrine of the 
benefit of the doubt, both pre- and post-VCAA, but the 
evidence is not so evenly balanced as to raise a reasonable 
doubt in this case.  38 U.S.C.A. § 5107(b) (old and new 
versions).



ORDER

Service connection for a soft tissue sarcoma, claimed as due 
to exposure to Agent Orange, is denied.

Service connection for peripheral neuropathy, claimed as due 
to exposure to Agent Orange, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

